Citation Nr: 9913775	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which continued the 10 
percent evaluation assigned the veteran's bilateral pes 
planus.  A notice of disagreement was received in July 1997, 
and a statement of the case was issued in August 1997.  The 
appeal was completed with a substantive appeal filed in 
October 1997.

In April 1999, the veteran testified at a hearing before the 
undersigned member of the Board.  During the course of the 
hearing the veteran's representative raised a specific 
contention that the veteran's low back disorder is secondary 
to his service-connected pes planus.  Accordingly, this new 
claim is hereby referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service connected bilateral pes planus is no 
more than mild to moderate in degree, manifested by 
complaints of pain, but without objective evidence of marked 
deformity, pain on manipulation and use accentuated, swelling 
on use, or characteristic callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
records of treatment following service as well as personal 
hearing testimony and a VA examination.  The Board does not 
know of any additional relevant evidence which is available 
and therefore no further assistance to the veteran with the 
development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran was first granted service connection for pes 
planus in June 1981 and was assessed a 10 percent evaluation.  
The veteran contends that the evaluation does not adequately 
reflect the current severity of his flat feet symptomatology.  
He asserts that the evaluation should be increased based on 
the fact that his disability causes constant pain and 
occasional swelling.  

Acquired flatfoot is rated in accordance with DC 5276.  A 
severe bilateral disorder, with objective evidence of marked 
deformity (pronation, abduction, etc.), with pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, warrants a 30 percent 
evaluation.  A moderate bilateral disorder; weight-bearing 
line over or medial to the great toe, with inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
warrants a 10 percent evaluation.  A mild bilateral disorder, 
symptoms relieved by a built-up shoe or arch support warrants 
a noncompensable evaluation.

The veteran was afforded a VA examination of the feet in 
March 1997.  The examiner described mild to moderate pes 
planus on both extremities.  There was no reported clinical 
findings of any marked deformity, pain on manipulation and 
use accentuated, swelling on use or characteristic 
callosities.  The veteran was referred for an 
electromyography (EMG) study conducted at the Philadelphia 
VAMC after indicating that his pes planus had become worse 
and had resulted in nerve damage.  The May 1997 EMG study 
showed bilateral L5 radiculopathy with signs of acute 
denervation and reinnervation noted.  

The veteran has offered sworn testimony regarding pain and 
swelling of the feet.  He has reported taking pain medication 
as well as some self-treatment measures such as hot foot 
soaks.  There is no question that the veteran continues to 
suffer symptoms attributable to his flat feet.  However, 
after reviewing the record in light of the finds on the March 
and May 1997 examinations, the Board believes that the 
preponderance of the evidence is against assignment of a 
rating in excess of the current 10 percent.   The findings of 
the March 1997 VA examination show that the veteran's 
bilateral pes planus is productive of some symptomatology or 
pathology.  However, the current 10 percent rating already 
contemplates moderate impairment, to include pain on 
manipulation and use of the feet.  There was no clinical 
evidence of any marked deformity, pain on manipulation and 
use accentuated, swelling on use or characteristic 
callosities so as to warrant entitlement to the next higher 
rating of 30 percent.  Further, the May 1997 EMG study 
suggests that some of the veteran's complaints related to the 
feet may be due to L5 radiculopathy, not his pes planus.  

In reaching this decision the Board emphasizes that it does 
not doubt the veteran's assertions regarding symptoms nor 
does it doubt his sincerity in advancing his pes planus 
claim.  However, the disability picture attributable to his 
pes planus does not meet or more nearly approximate the 
criteria for a higher rating at this time.  The veteran may 
always advance a new increased rating claim should his 
bilateral pes planus disability increase in severity in the 
future.  

Finally, in reaching this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for 
favorable resolution of the veteran's appeal. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

